

	

		II

		109th CONGRESS

		1st Session

		S. 512

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Santorum (for

			 himself, Mr. Rockefeller, and

			 Mr. Reed) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to classify

		  automatic fire sprinkler systems as 5-year property for purposes of

		  depreciation.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Fire Sprinkler Incentive Act of

			 2005.

		

			2.

			Findings

			The Congress finds

			 that—

			

				(1)

				since the publication of the original study and comprehensive

			 list of recommendations in America Burning, written in 1974, requested advances

			 in fire prevention through the installation of automatic sprinkler systems in

			 existing buildings have yet to be fully implemented;

			

				(2)

				fire departments responded to approximately 1,700,000 fires in

			 2001;

			

				(3)

				there were 3,745 non-terrorist related deaths in the United

			 States and almost 21,000 civilian injuries resulting from fire in 2001;

			

				(4)

				99 firefighters were killed in 2001, excluding the terrorist acts

			 on September 11th;

			

				(5)

				fire caused $8,900,000,000 in direct property damage in 2001, and

			 sprinklers are responsible for a 43 to 70 percent reduction in property damage

			 from fires in public assembly, educational, residential, commercial, industrial

			 and manufacturing buildings;

			

				(6)

				fire departments respond to a fire every 18 seconds, a fire

			 breaks out in a structure every 60 seconds and in a residential structure every

			 80 seconds in the United States;

			

				(7)

				the Station Nightclub in West Warwick, Rhode Island, did not

			 contain an automated sprinkler system and burned down, killing 99 people on

			 February 20, 2003;

			

				(8)

				due to an automated sprinkler system, not a single person was

			 injured from a fire beginning in the Fine Line Music Café in Minneapolis after

			 the use of pyrotechnics on February 17, 2003;

			

				(9)

				the National Fire Protection Association has no record of a fire

			 killing more than 2 people in a completely sprinklered public assembly,

			 educational, institutional or residential building where the system was

			 properly installed and fully operational;

			

				(10)

				sprinkler systems dramatically improve the chances of survival of

			 those who cannot save themselves, specifically older adults, young children and

			 people with disabilities;

			

				(11)

				the financial cost of upgrading fire counter measures in

			 buildings built prior to fire safety codes is prohibitive for most property

			 owners;

			

				(12)

				many State and local governments lack any requirements for older

			 structures to contain automatic sprinkler systems;

			

				(13)

				under the present straight-line method of depreciation, there is

			 a disincentive for building safety improvements due to an extremely low rate of

			 return on investment; and

			(14)the Nation is in

			 need of incentives for the voluntary installation and retrofitting of buildings

			 with automated sprinkler systems to save the lives of countless individuals and

			 responding firefighters as well as drastically reduce the costs from property

			 damage.

			

			3.

			Classification of automatic fire sprinkler systems

			

				(a)

				In general

				Subparagraph (B) of section 168(e)(3) of the Internal Revenue

			 Code of 1986 (relating to 5-year property) is amended by striking

			 and at the end of clause (v), by striking the period at the end

			 of clause (vi) and inserting , and , and by adding at the end

			 the following:

				

					

						(vii)

						any automatic fire sprinkler system placed in service after the

				date of the enactment of this clause in a building structure which was placed

				in service before such date of enactment.

					.

			(b)Alternative

			 systemThe table contained in section 168(g)(3)(B) of the

			 Internal Revenue Code of 1986 (relating to special rule for certain property

			 assigned to classes) is amended by inserting after the item relating to

			 subparagraph (B)(iii) the following:

				

					

						

							

								(B)(vii)7

								

							

						

					.

			

				(c)

				Definition of automatic fire sprinkler system

				Subsection (i) of section 168 of the Internal Revenue Code of

			 1986 is amended by adding at the end the following:

				

					

						(17)

						Automated fire sprinkler system

						The term automated fire sprinkler system means

				those sprinkler systems classified under one or more of the following

				publications of the National Fire Protection Association—

						

							(A)

							NFPA 13, Installation of Sprinkler Systems,

						

							(B)

							NFPA 13 D, Installation of Sprinkler Systems in One and Two

				Family Dwellings and Manufactured Homes, and

						

							(C)

							NFPA 13 R, Installation of Sprinkler Systems in Residential

				Occupancies up to and Including Four Stories in Height.

						.

			(d)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			

